Case 3:19-cv-01408-HES-JBT Document6 Filed 01/16/20 Page 1 of 1 PagelD 27

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
JANET HOYT,
Plaintiff, Case No. 3:19-cv-01408-HES-JBT

Vv.

ELITE HOSPITALITY IV, LLC,
d/b/a HOLIDAY INN EXPRESS & SUITES

Defendant.
/

ORDER

THIS CAUSE is before the Court on the Parties’ “Notice of Pending Settlement” (Dkt. 5).
The Notice indicates the parties have reached a resolution in the above-captioned matter and are
in the process of finalizing a settlement agreement.

Accordingly, it is hereby ORDERED:

1. This case is hereby DISMISSED without prejudice, but this Court retains jurisdiction
over this matter for the next sixty days. However, any party may move this Court, within that sixty
days, to enter a Dismissal with Prejudice, a stipulated form of Final Order or Judgment, or on good
cause shown, to reopen this case for further proceedings; and

2. The Clerk is directed to terminate all pending motions and close this case.

DONE AND ORDERED at Jacksonville, Florida, this _/ co day of January, 2020.

 

 

Copies to:
Jason S. Weiss, Esq.
Elite Hospitality 1V, LLC
45 Seton Trail
Ormond Beach, FL 32176
